DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 9 is objected to because of the following informalities:
In claim 9, “the heart” should be changed to “a heart”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 7,  claim 7 recites the limitation “the image”. There is unclear antecedent basis for this limitation in the claim because a plurality of different images have previously set forth such as an output image and at least one fluoroscopic image. For examination purposes, this limitation will be interpreted as referring to the output image.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-9, 13-15, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Grbic et al., (US20130279780, hereafter Grbic), Miao et al., (US20130058555, hereafter Miao), and Mire et al. (US20090234217, hereafter Mire).
Regarding claim 1, Grbic discloses in Figure 1 a method of image guidance (Grbic, Para 5; “The present invention provides a method and system for fusion of pre-operative image data, such as pre-operative computed tomography (CT), and intra-operative fluoroscopic images”), comprising:
receiving a first image data set (pre-operative computed tomography (CT)) comprising a portion of a subject and an anatomical target (cardiac structures) (Grbic, Para 22; “specific model of cardiac structures is extracted from pre-operative CT”);
generating a model of the anatomical target based on the first image data set and a model of the subject based on the first image data set in a first coordinate system (TEE image coordinates) (Grbic, Para 22; “The contours of the intermediate anatomy are then mapped to the full 3D (or 4D) model of the cardiac structures extracted from the pre-operative CT”) (Grbic, Para 36; “at step 110, the TEE image is mapped to the 3D coordinate system of fluoroscopic image acquisition device (e.g., C-arm device) based on the estimated pose of the probe in the 3D coordinate system. In particular, the TEE is mapped to the 3D coordinate system based on the estimated pose of the probe using Ultrasound calibration parameters”);
receiving at least one fluoroscopic image (intra-operative fluoroscopic images) comprising the portion of the subject and a medical device (Grbic, Para 35; “FIG. 6 illustrates a probe 602 in 3D. The pose of the probe 602 was determined based on the probe detection results in the fluoroscopic image shown in FIG. 3”) (Grbic, Para 23; “By fusing physiological models from pre-operative CT with intra-operative fluoroscopic images, embodiments of the present invention provide visualization of patient-specific physiological models with a large spatial context in the fluoroscopic workspace”);
generating a representation of the medical device from the at least one fluoroscopic image in a second coordinate system (Grbic, Figure 5; steps 502-508) (Grbic, Para 35; “At step 510, the pose of the probe is output and the method ends. FIG. 6 illustrates a probe 602 in 3D. The pose of the probe 602 was determined based on the probe detection results in the fluoroscopic image shown in FIG. 3”) (Grbic, Para 36; “at step 110, the TEE image is mapped to the 3D coordinate system of fluoroscopic image acquisition device (e.g., C-arm device) based on the estimated pose of the probe in the 3D coordinate system. In particular, the TEE is mapped to the 3D coordinate system based on the estimated pose of the probe using Ultrasound calibration parameters”);
determining a transformation between the first coordinate system and the second coordinate system based on a registration of the model of the portion of the subject and the mask of the portion of the subject from the at least one fluoroscopic image (Grbic, Para 41; “a final mapping between the pre-operative CT and the fluoroscopic image is determined”);
registering the representation of the medical device with the model of the anatomical target based on the transformation between the first coordinate system and the second coordinate system (Grbic, Figure 1; step 110-114) (Grbic, Para 36; “at step 110, the TEE image is mapped to the 3D coordinate system of fluoroscopic image acquisition device (e.g., C-arm device) based on the estimated pose of the probe in the 3D coordinate system. In particular, the TEE is mapped to the 3D coordinate system based on the estimated pose of the probe using Ultrasound calibration parameters”) (Grbic, Para 41; “Accordingly, the final mapping can be used to map any point from the coordinate system of the pre-operative CT image to the coordinate system of the fluoroscopic image acquisition device.”); and
generating an output image comprising the representation of the medical device registered with the geometry of the anatomical target (Grbic, Figure 1; steps 116-120) (Grbic, Para 41; “Returning to FIG. 1, at step 116, a final mapping between the pre-operative CT and the fluoroscopic image is determined. In particular, the final mapping is determined based on the mapping between the TEE image and pre-operative CT image and the mapping of the TEE image to the 3D coordinate system of the fluoroscopic image acquisition device. The final mapping maps the CT image or the patient-specific physiological model to the TEE image based on the transformation between the contours in the TEE image and the corresponding anatomy in the patient-specific physiological model in the CT image, and then maps the CT image or the patient-specific physiological model to fluoroscopic image coordinate system based on the mapping of the TEE image to the 3D coordinate system of the fluoroscopic image acquisition device. Accordingly, the final mapping can be used to map any point from the coordinate system of the pre-operative CT image to the coordinate system of the fluoroscopic image acquisition device”).
Grbic does not clearly and explicitly disclose wherein the portion of the subject is a spine, generating a mask of the portion from the at least one fluoroscopic image, and generating a model of the medical device from the fluoroscopic images.
In an analogous image registration of a medical image field of endeavor Miao discloses in Figure 1A wherein an imaged portion of a subject is a spine and generating a mask of the spine from at least one fluoroscopic image (Miao, Figure 1A, step 115) (Miao, Para 13; “According to a further aspect of the invention, detecting the spinal centerline includes calculating a spine mask from horizontal edges detected in a 2D fluoroscopic spine image”) (Miao, Para 47; “To define a spine matching cost according to an embodiment of the invention, first define a 2-D spine centerline as the vertical line in the middle of the detected spine ROI. The spine matching cost can be defined as the distance between the projection of the 3-D spine landmark and 2-D spine centerline”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Grbic wherein the portion of the subject imaged is a spine and generating a mask of the portion from the at least one fluoroscopic image in order to increase registration accuracy in a fully automated manner as taught by Miao (Miao, Para 5-6).
Grbic as modified by Miao above does not clearly and explicitly disclose generating a model of the medical device from the fluoroscopic images.
In an analogous surgical imaging system field of endeavor Mire discloses generating a model of the medical device from fluoroscopic images (Mire, Para 182-183; “a non-saved implant shape may be substantially real-time modeled into the work station 36 […] an implant may be modeled using a plurality of methods, such as an MRI, a fluoroscopic imaging device, and the like. In an intraoperative procedure to form a model of the implant that may then be positioned relative to the images on the screen 10”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Grbic as modified by Miao above to include generating a model of the medical device from the fluoroscopic images in order to allow for a determination of whether or not the device is appropriate as taught by Mire (Mire, Para 185).

Regarding claim 2, Grbic as modified by Miao and Mire above discloses all of the limitations of claim 1 as discussed above.
Grbic as modified by Miao and Mire above further discloses wherein the first image data set comprises preoperative images (Grbic, Para 5; “The present invention provides a method and system for fusion of pre-operative image data, such as pre-operative computed tomography (CT), and intra-operative fluoroscopic images”).

Regarding claim 3, Grbic as modified by Miao and Mire above discloses all of the limitations of claim 1 as discussed above.
Grbic does not clearly and explicitly disclose wherein the transformation comprises at least one of a rotation angle, a translation, or a scaling factor.
However, Miao discloses wherein a transformation for image registration comprises at least one of a rotation angle, a translation, or a scaling factor (Miao, Para 45; “the registration parameters to be estimated are the patient's translation and rotation in the table plane, and the table depth. A homogenous transformation matrix of the registration parameters is:”) (Miao, Para 7; “According to an aspect of the invention, there is provided a method for automatically initializing pose for registration of 2D fluoroscopic abdominal aortic images with a 3D model […] where (x, y) denotes the translation on a table plane, z denotes a depth of the table, and θ is a rotation about the z axis […] is the homogenous transformation matrix of the registration parameters”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Grbic as modified by Miao and Mire above wherein the transformation comprises at least one of a rotation angle, a translation, or a scaling factor n order to increase registration accuracy in a fully automated manner as taught by Miao (Miao, Para 5-6).

Regarding claim 7, Grbic as modified by Miao and Mire above discloses all of the limitations of claim 1 as discussed above.
Grbic as modified by Miao and Mire above further discloses wherein the image is a three-dimensional (3D) model (Grbic, Para 28-32; “FIG. 9 is a block diagram of an exemplary computer system for implementing a method for automatically initializing pose for 2D/3D registration, according to an embodiment of the invention […] At step 117, a 3D iliac bifurcation and a 3D renal artery bifurcation are provided from a 3D image volume of the patient's abdomen, and a 3D spinal centerline is provided from the 3D image volume of the patient's abdomen. Pose parameters {x, y, z, θ} are determined at step 118, where (x, y) denotes the translation on a table plane, z denotes a depth of the table, and θ is a rotation about the z axis, by minimizing a cost function of the 2D and 3D iliac bifurcations, the 2D and 3D renal artery bifurcation, and the 2D and 3D spinal centerlines. Details of these steps are provided herein below”) (Grbic, Para 54; “FIG. 9 is a block diagram of an exemplary computer system for implementing a method for automatically initializing pose for 2D/3D registration according to an embodiment of the invention”) comprising the model of the medical device registered with the model of the anatomical target (Grbic, Figure 5; steps 502-508) (Grbic, Para 35; “At step 510, the pose of the probe is output and the method ends. FIG. 6 illustrates a probe 602 in 3D. The pose of the probe 602 was determined based on the probe detection results in the fluoroscopic image shown in FIG. 3”) (Grbic, Para 36; “at step 110, the TEE image is mapped to the 3D coordinate system of fluoroscopic image acquisition device (e.g., C-arm device) based on the estimated pose of the probe in the 3D coordinate system. In particular, the TEE is mapped to the 3D coordinate system based on the estimated pose of the probe using Ultrasound calibration parameters”).
Grbic as modified by Miao and Mire above is interpreted as disclosing this limitation in the claim because Grbic discloses showing a pose of the device in 3D and Mire modifies Grbic to generate a model of the medical device from the fluoroscopic images.

Regarding claim 8, Grbic as modified by Miao and Mire above discloses all of the limitations of claim 1 as discussed above.
Grbic as modified by Miao and Mire above further discloses wherein the first image data set comprises computed tomography (CT) images or magnetic resonance (MR) images (Grbic, Para 5; “The present invention provides a method and system for fusion of pre-operative image data, such as pre-operative computed tomography (CT)”) (Grbic, Para 45; “However, the present invention is not necessarily limited to those imaging modalities. For example, other imaging modalities, such as magnetic resonance imaging (MRI), can used to generate the pre-operative image”).

Regarding claim 9, Grbic as modified by Miao and Mire above discloses all of the limitations of claim 1 as discussed above.
Grbic as modified by Miao and Mire above further discloses wherein the anatomical target is the heart (Grbic, Para 38; “The physiological heart model can include mesh models for the four heart chambers (left ventricle, right ventricle, left atrium, and right atrium), four heart valves (aortic, mitral, pulmonary, and tricuspid), and the aorta”).

Regarding claim 13, Grbic discloses in Figure 1 a system for image guidance (Grbic, Para 5; “The present invention provides a method and system for fusion of pre-operative image data, such as pre-operative computed tomography (CT), and intra-operative fluoroscopic images”), comprising a memory storing processor executable instructions and one or more processors (Grbic, Para 46; “The above-described methods for model-based fusion of pre-operative image data and intra-operative fluoroscopic images using ultrasound images may be implemented on a computer using well-known computer processors, memory units, storage devices, computer software, and other components”) to:
receive a first image data set (pre-operative computed tomography (CT)) comprising a portion of a subject and an anatomical target;
generate a model of the anatomical target based on the first image data set and a model of the spine of the subject based on the first image data set in a first coordinate system (Grbic, Para 22; “The contours of the intermediate anatomy are then mapped to the full 3D (or 4D) model of the cardiac structures extracted from the pre-operative CT”) (Grbic, Para 36; “at step 110, the TEE image is mapped to the 3D coordinate system of fluoroscopic image acquisition device (e.g., C-arm device) based on the estimated pose of the probe in the 3D coordinate system. In particular, the TEE is mapped to the 3D coordinate system based on the estimated pose of the probe using Ultrasound calibration parameters”);
receive at least one fluoroscopic image (intra-operative fluoroscopic images) comprising the portion of the subject and a medical device (Grbic, Para 23; “By fusing physiological models from pre-operative CT with intra-operative fluoroscopic images, embodiments of the present invention provide visualization of patient-specific physiological models with a large spatial context in the fluoroscopic workspace”);
generate a model of the medical device from the at least one fluoroscopic image in a second coordinate system (Grbic, Figure 5; steps 502-508) (Grbic, Para 35; “At step 510, the pose of the probe is output and the method ends. FIG. 6 illustrates a probe 602 in 3D. The pose of the probe 602 was determined based on the probe detection results in the fluoroscopic image shown in FIG. 3”) (Grbic, Para 36; “at step 110, the TEE image is mapped to the 3D coordinate system of fluoroscopic image acquisition device (e.g., C-arm device) based on the estimated pose of the probe in the 3D coordinate system. In particular, the TEE is mapped to the 3D coordinate system based on the estimated pose of the probe using Ultrasound calibration parameters”);
determine a transformation between the first coordinate system and the second coordinate system based on a registration of the model of the portion of the subject and the mask of the portion of the subject from the at least one fluoroscopic image (Grbic, Para 36; “at step 110, the TEE image is mapped to the 3D coordinate system of fluoroscopic image acquisition device (e.g., C-arm device) based on the estimated pose of the probe in the 3D coordinate system. In particular, the TEE is mapped to the 3D coordinate system based on the estimated pose of the probe using Ultrasound calibration parameters […] . The ultrasound calibration parameters are used to estimate a transform that relates the coordinate system of the TEE image to the local coordinate system of the head of the TEE ultrasound probe. Since the pose of the probe is estimated in the 3D coordinate system of the fluoroscopic image acquisition device, the transform maps the TEE image to the 3D coordinate system of the fluoroscopic image acquisition device based on the relationship between the head of the TEE ultrasound probe and the TEE image.”);
register the model of the medical device with the model of the anatomical target based on the transformation between the first coordinate system and the second coordinate system (Grbic, Figure 1; step 114) (Grbic, Para 40; “A rigid transformation is then calculated to register the detected contours (e.g., mitral valve or aortic valve contours) in the TEE image with the corresponding anatomy (e.g., corresponding portions of the mitral valve model or the aortic valve model) in the patient-specific physiological heart model extracted from the pre-operative CT image. This rigid transformation provides a mapping between the pre-operative CT image and the TEE image. FIG. 10 illustrates a patient-specific physiological heart model 1002 mapped to a TEE ultrasound image 1000”); and
generate an output image comprising the model of the medical device registered with the geometry of the anatomical target (Grbic, Figure 1; steps 116-120) (Grbic, Para 41; “Returning to FIG. 1, at step 116, a final mapping between the pre-operative CT and the fluoroscopic image is determined. In particular, the final mapping is determined based on the mapping between the TEE image and pre-operative CT image and the mapping of the TEE image to the 3D coordinate system of the fluoroscopic image acquisition device. The final mapping maps the CT image or the patient-specific physiological model to the TEE image based on the transformation between the contours in the TEE image and the corresponding anatomy in the patient-specific physiological model in the CT image, and then maps the CT image or the patient-specific physiological model to fluoroscopic image coordinate system based on the mapping of the TEE image to the 3D coordinate system of the fluoroscopic image acquisition device. Accordingly, the final mapping can be used to map any point from the coordinate system of the pre-operative CT image to the coordinate system of the fluoroscopic image acquisition device”).
Grbic does not clearly and explicitly disclose wherein the portion of the subject is a spine, generating a mask of the portion from the at least one fluoroscopic image, and generating a model of the medical device from the fluoroscopic images.
In an analogous image registration of a medical image field of endeavor Miao discloses in Figure 1A wherein an imaged portion of a subject is a spine and generating a mask of the spine from at least one fluoroscopic image (Miao, Figure 1A, step 115) (Miao, Para 13; “According to a further aspect of the invention, detecting the spinal centerline includes calculating a spine mask from horizontal edges detected in a 2D fluoroscopic spine image”) (Miao, Para 47; “To define a spine matching cost according to an embodiment of the invention, first define a 2-D spine centerline as the vertical line in the middle of the detected spine ROI. The spine matching cost can be defined as the distance between the projection of the 3-D spine landmark and 2-D spine centerline”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Grbic wherein the portion of the subject imaged is a spine and generating a mask of the portion from the at least one fluoroscopic image in order to increase registration accuracy in a fully automated manner as taught by Miao (Miao, Para 5-6).
Grbic as modified by Miao above does not clearly and explicitly disclose generating a model of the medical device from the fluoroscopic images.
In an analogous surgical imaging system field of endeavor Mire discloses generating a model of the medical device from the fluoroscopic images (Mire, Para 182-183; “a non-saved implant shape may be substantially real-time modeled into the work station 36 […] an implant may be modeled using a plurality of methods, such as an MRI, a fluoroscopic imaging device, and the like. In an intraoperative procedure to form a model of the implant that may then be positioned relative to the images on the screen 10”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Grbic as modified by Miao above to include generating a model of the medical device from the fluoroscopic images in order to allow for a determination of whether or not the device is appropriate as taught by Mire (Mire, Para 185).

Regarding claim 14, Grbic as modified by Miao and Mire above discloses all of the limitations of claim 13 as discussed above.
Grbic as modified by Miao and Mire above further discloses wherein the first image data set comprises preoperative images (Grbic, Para 5; “The present invention provides a method and system for fusion of pre-operative image data, such as pre-operative computed tomography (CT), and intra-operative fluoroscopic images”).

Regarding claim 15, Grbic as modified by Miao and Mire above discloses all of the limitations of claim 13 as discussed above.
Grbic does not clearly and explicitly disclose wherein the transformation comprises at least one of a rotation angle, a translation, or a scaling factor.
However, Miao discloses wherein a transformation for image registration comprises at least one of a rotation angle, a translation, or a scaling factor (Miao, Para 45; “the registration parameters to be estimated are the patient's translation and rotation in the table plane, and the table depth. A homogenous transformation matrix of the registration parameters is:”) (Miao, Para 7; “According to an aspect of the invention, there is provided a method for automatically initializing pose for registration of 2D fluoroscopic abdominal aortic images with a 3D model […] where (x, y) denotes the translation on a table plane, z denotes a depth of the table, and θ is a rotation about the z axis […] is the homogenous transformation matrix of the registration parameters”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Grbic as modified by Miao and Mire above wherein the transformation comprises at least one of a rotation angle, a translation, or a scaling factor n order to increase registration accuracy in a fully automated manner as taught by Miao (Miao, Para 5-6).

Regarding claim 19, Grbic as modified by Miao and Mire above discloses all of the limitations of claim 13 as discussed above.
Grbic as modified by Miao and Mire above further discloses wherein the image is a three-dimensional (3D) model (Grbic, Para 28-32; “FIG. 9 is a block diagram of an exemplary computer system for implementing a method for automatically initializing pose for 2D/3D registration, according to an embodiment of the invention […] At step 117, a 3D iliac bifurcation and a 3D renal artery bifurcation are provided from a 3D image volume of the patient's abdomen, and a 3D spinal centerline is provided from the 3D image volume of the patient's abdomen. Pose parameters {x, y, z, θ} are determined at step 118, where (x, y) denotes the translation on a table plane, z denotes a depth of the table, and θ is a rotation about the z axis, by minimizing a cost function of the 2D and 3D iliac bifurcations, the 2D and 3D renal artery bifurcation, and the 2D and 3D spinal centerlines. Details of these steps are provided herein below”) (Grbic, Para 54; “FIG. 9 is a block diagram of an exemplary computer system for implementing a method for automatically initializing pose for 2D/3D registration according to an embodiment of the invention”) comprising the model of the medical device registered with the model of the anatomical target (Grbic, Figure 5; steps 502-508) (Grbic, Para 35; “At step 510, the pose of the probe is output and the method ends. FIG. 6 illustrates a probe 602 in 3D. The pose of the probe 602 was determined based on the probe detection results in the fluoroscopic image shown in FIG. 3”) (Grbic, Para 36; “at step 110, the TEE image is mapped to the 3D coordinate system of fluoroscopic image acquisition device (e.g., C-arm device) based on the estimated pose of the probe in the 3D coordinate system. In particular, the TEE is mapped to the 3D coordinate system based on the estimated pose of the probe using Ultrasound calibration parameters”).

Regarding claim 20, Grbic as modified by Miao and Mire above discloses all of the limitations of claim 13 as discussed above.
Grbic as modified by Miao and Mire above further discloses wherein the first image data set comprises computed tomography (CT) images or magnetic resonance (MR) images (Grbic, Para 5; “The present invention provides a method and system for fusion of pre-operative image data, such as pre-operative computed tomography (CT)”) (Grbic, Para 45; “However, the present invention is not necessarily limited to those imaging modalities. For example, other imaging modalities, such as magnetic resonance imaging (MRI), can used to generate the pre-operative image”).

Claims 4 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Grbic, Miao, and Mire as applied to claims 1 and 13 above, and further in view of Hansen et al. (US20200375785, hereafter Hansen).
Regarding claim 4, Grbic as modified by Miao and Mire above discloses all of the limitations of claim 1 as discussed above.
Grbic as modified by Miao above does not clearly and explicitly disclose wherein generating a mask of the spine from the at least one fluoroscopic image further comprises generating the mask of the spine with a convolutional neural network.
In an analogous surgical imaging guidance field of endeavor Hansen discloses generating a mask of an anatomical feature using a convolutional neural network (Hansen, Para 262; “After inputting images into the initial convolution neural network module 313, the convolution neural network module 313 will output identified features based on the initial weights. In at least some embodiments, the convolution neural network module 313 will output a respective mask for each identified feature (e.g., the reference locations 354, 356, the stoma 324, the ostomy appliance 2) […] Similarly, the known, verified, and/or confirmed features may be represented by masks”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Grbic as modified by Miao and Mire above wherein generating a mask of the spine from the at least one fluoroscopic image further comprises generating the mask of the spine with a convolutional neural network.in order to increase accuracy of identification of anatomical features as taught by Hansen (Hansen, Para 263).

Regarding claim 16, Grbic as modified by Miao and Mire above discloses all of the limitations of claim 13 as discussed above.
Grbic as modified by Miao and Mire above does not clearly and explicitly disclose wherein the one or more processors to generate a mask of the spine from the at least one fluoroscopic image further comprises generating the mask of the spine with a convolutional neural network.
In an analogous surgical imaging guidance field of endeavor Hansen discloses generating a mask of an anatomical feature using a convolutional neural network (Hansen, Para 262; “After inputting images into the initial convolution neural network module 313, the convolution neural network module 313 will output identified features based on the initial weights. In at least some embodiments, the convolution neural network module 313 will output a respective mask for each identified feature (e.g., the reference locations 354, 356, the stoma 324, the ostomy appliance 2) […] Similarly, the known, verified, and/or confirmed features may be represented by masks”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Grbic as modified by Miao and Mire above wherein the one or more processors to generate a mask of the spine from the at least one fluoroscopic image further comprises generating the mask of the spine with a convolutional neural network in order to increase accuracy of identification of anatomical features as taught by Hansen (Hansen, Para 263).

Claims 5 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Grbic, Miao, and Mire as applied to claims 1 and 13 above, and further in view of Lienard et al. (US20060241369, hereafter Lienard).
Regarding claim 5, Grbic as modified by Miao and Mire above discloses all of the limitations of claim 1 as discussed above.
Grbic as modified by Miao above does not clearly and explicitly disclose generating a mask of the medical device from the at least one fluoroscopic image.
In an analogous surgical imaging guidance field of endeavor Lienard discloses generating a mask of the medical device from the at least one fluoroscopic image (Lienard, Para 34-38; “The second mask is determined by: initializing the second mask with the first image of the series […] M is the second mask, (IL−M) is the image representing the sole instrument”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Grbic as modified by Miao and Mire above to include generating a mask of the medical device from the at least one fluoroscopic image order to allow an operator to view an image without the medical device as needed which helps with navigation and reduces errors and operation time as taught by Lienard (Lienard, Para 3-5).

Regarding claim 17 Grbic as modified by Miao and Mire above discloses all of the limitations of claim 13 as discussed above.
Grbic as modified by Miao and Mire above does not clearly and explicitly disclose generating a mask of the medical device from the at least one fluoroscopic image.
In an analogous surgical imaging guidance field of endeavor Lienard discloses generating a mask of the medical device from the at least one fluoroscopic image (Lienard, Para 34-38; “The second mask is determined by: initializing the second mask with the first image of the series […] M is the second mask, (IL−M) is the image representing the sole instrument”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Grbic as modified by Miao and Mire above to include generating a mask of the medical device from the at least one fluoroscopic image order to allow an operator to view an image without the medical device as needed which helps with navigation and reduces errors and operation time as taught by Lienard (Lienard, Para 3-5).

Claims 6 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Grbic, Miao, and Mire as applied to claims 1 and 13 above, and further in view of Averbuch (US20170319165).
Regarding claim 6, Grbic as modified by Miao and Mire above discloses all of the limitations of claim 1 as discussed above.
Grbic as modified by Miao and Mire above does not clearly and explicitly disclose wherein receiving the at least one fluoroscopic images comprises receiving a first fluoroscopic image captured at a first angle and a second fluoroscopic image captured at a second angle.
In an analogous surgical imaging guidance field of endeavor Averbuch discloses receiving a first fluoroscopic image captured at a first angle and a second fluoroscopic image captured at a second angle (Averbuch, Para 40-41; “an intraoperative fluoroscopic image, a DSA image, etc., having a highlighted area of interest and/or structures that can include, but is not limited to: (i) using at least two intraoperative images with known relative movement and/or rotation to allow for the grouping of pixels of the at least two intraoperative images according to the movement variation and/or intensity values of the at least two intraoperative images; (ii) performing registration and/or cross-correlation between at least two sequential intraoperative images to reconstruct structures in the area of interest;”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Grbic as modified by Miao and Mire above wherein receiving the at least one fluoroscopic images comprises receiving a first fluoroscopic image captured at a first angle and a second fluoroscopic image captured at a second angle in order to allow for cross-correlation between the images and to differentiate moving and static structures as needed as taught by Averbuch (Averbuch, Para 41).

Regarding claim 18, Grbic as modified by Miao and Mire above discloses all of the limitations of claim 13 as discussed above.
Grbic as modified by Miao and Mire above does not clearly and explicitly disclose wherein receiving the at least one fluoroscopic images comprises receiving a first fluoroscopic image captured at a first angle and a second fluoroscopic image captured at a second angle.
In an analogous surgical imaging guidance field of endeavor Averbuch discloses receiving a first fluoroscopic image captured at a first angle and a second fluoroscopic image captured at a second angle (Averbuch, Para 40-41; “an intraoperative fluoroscopic image, a DSA image, etc., having a highlighted area of interest and/or structures that can include, but is not limited to: (i) using at least two intraoperative images with known relative movement and/or rotation to allow for the grouping of pixels of the at least two intraoperative images according to the movement variation and/or intensity values of the at least two intraoperative images; (ii) performing registration and/or cross-correlation between at least two sequential intraoperative images to reconstruct structures in the area of interest;”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Grbic as modified by Miao and Mire above wherein receiving the at least one fluoroscopic images comprises receiving a first fluoroscopic image captured at a first angle and a second fluoroscopic image captured at a second angle in order to allow for cross-correlation between the images and to differentiate moving and static structures as needed as taught by Averbuch (Averbuch, Para 41).

Claims 11-12 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Grbic, Miao, and Mire as applied to claims 1 and 13 above, and further in view of Viswanathan et al. (US20080228065, hereafter Viswanathan).
Regarding claim 11, Grbic as modified by Miao and Mire above discloses all of the limitations of claim 1 as discussed above.
Grbic as modified by Miao and Mire above further discloses wherein the medical device is a catheter (Grbic, Para 5; “to simply navigation in transcatheter intervention procedures”).
Grbic as modified by Miao and Mire above does not clearly and explicitly disclose the catheter comprising a radiopaque marker.
In an analogous surgical imaging guidance field of endeavor Viswanathan discloses a catheter comprising a radiopaque marker (Viswanathan, Para 18; “The marker in the distal end of the medical device can help the physician visualize the catheter and thereby properly position and orient the medical device”) (Viswanathan, Para 87; “The markers 132-140 are preferably be radio-opaque where the catheter is localized with fluoroscopy”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Grbic as modified by Miao and Mire above wherein the catheter comprises a radiopaque marker in order to help a user visualize and therefore properly position and orient the catheter as taught by Viswanathan (Viswanathan, Para 18).

Regarding claim 12, Grbic as modified by Miao, Mire, and Viswanathan above discloses all of the limitations of claim 11 as discussed above.
Grbic does not clearly and explicitly disclose wherein determining the transformation comprises determining at least one of a rotation angle, a translation, or a scaling factor based on a projection of the radiopaque marker in the at least one fluoroscopic image.
However, Viswanathan further discloses determining at least one of a rotation angle, a translation, or a scaling factor based on a projection of a radiopaque marker in at least one fluoroscopic image (Viswanathan, Claim 17; “determining a coordinate transformation for obtaining a best fit registration of the localization system's three-dimensional coordinates for the plurality of reference markers to the two-dimensional coordinates obtained from the single X-ray image for the locations of the plurality of reference markers […] wherein the step of determining the best fit registration comprises determining a three-dimensional rotation matrix and translation vector for converting the localization coordinates for a plurality of marker locations to navigational system coordinates which, when converted by a projection transformation to two-dimensional coordinates of the X-ray plane”) (Viswanathan, Para 17 and 29-39; discussing this) (Viswanathan, Para 17; “The imaging system may be a fluoroscopic X-ray imaging system for example”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Grbic as modified by Miao, Mire, and Viswanathan above wherein determining the transformation comprises determining at least one of a rotation angle, a translation, or a scaling factor based on a projection of the radiopaque marker in the at least one fluoroscopic image in order to more accurately register the position and movement of the device as taught by Viswanathan (Viswanathan, Para 21).

Regarding claim 24, Grbic as modified by Miao and Mire above discloses all of the limitations of claim 13 as discussed above.
Grbic as modified by Miao and Mire above further discloses wherein the medical device is a catheter (Grbic, Para 5; “to simply navigation in transcatheter intervention procedures”).
Grbic as modified by Miao and Mire above does not clearly and explicitly disclose the catheter comprising a radiopaque marker and wherein determining the transformation comprises determining at least one of a rotation angle, a translation, or a scaling factor based on a projection of the radiopaque marker in the at least one fluoroscopic image
In an analogous surgical imaging guidance field of endeavor Viswanathan discloses a catheter comprising a radiopaque marker (Viswanathan, Para 18; “The marker in the distal end of the medical device can help the physician visualize the catheter and thereby properly position and orient the medical device”) (Viswanathan, Para 87; “The markers 132-140 are preferably be radio-opaque where the catheter is localized with fluoroscopy”), and
determining at least one of a rotation angle, a translation, or a scaling factor based on a projection of a radiopaque marker in at least one fluoroscopic image (Viswanathan, Claim 17; “determining a coordinate transformation for obtaining a best fit registration of the localization system's three-dimensional coordinates for the plurality of reference markers to the two-dimensional coordinates obtained from the single X-ray image for the locations of the plurality of reference markers […] wherein the step of determining the best fit registration comprises determining a three-dimensional rotation matrix and translation vector for converting the localization coordinates for a plurality of marker locations to navigational system coordinates which, when converted by a projection transformation to two-dimensional coordinates of the X-ray plane”) (Viswanathan, Para 17 and 29-39; discussing this) (Viswanathan, Para 17; “The imaging system may be a fluoroscopic X-ray imaging system for example”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Grbic as modified by Miao and Mire above wherein the catheter comprises a radiopaque marker in order to help a user visualize and therefore properly position and orient the catheter as taught by Viswanathan (Viswanathan, Para 18) and wherein determining the transformation comprises determining at least one of a rotation angle, a translation, or a scaling factor based on a projection of the radiopaque marker in the at least one fluoroscopic image in order to more accurately register the position and movement of the device as taught by Viswanathan (Viswanathan, Para 21).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John Li whose telephone number is (313)446-4916. The examiner can normally be reached Monday to Thursday; 7:00 AM to 5:00 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN DENNY LI/Examiner, Art Unit 3793